FRICK, J.
(dissenting in part).
I am unable to yield assent to the conclusion reached by my Associates upon the proposition that the deceased was employed in interstate commerce while he was engaged in constructing the “block signal system” as explained in the majority opinion. It will be observed that the portion of the system upon which the deceased was employed on the day of the accident was not, and never had been, devoted to either interstate or intrastate commerce. Indeed it had not, as yet, been dedicated or devoted to any use in connection with the operation of trains; and the record shows that, for the rea*182son of its unfinished condition, it could not have been so used. Conceding, therefore, that when that portion of the block signal system upon which the deceased was working on the day of the accident, when completed, would be so related to the interstate commerce in which respondent was engaged as a common carrier as to make that portion a part of such commerce, yet such was not the fact at the time of the ■accident. This fact alone, in my judgment, differentiates this ■case from all others that are cited and relied on by my Associates. I do not doubt that if before the accident occurred the block signal system had been installed and used in connection with the operation of trains for any length of time, under the holding in the case of Pedersen v. Delaware, I. & M. R. Co., 229 U. S. 146, 33 Sup, Ct. 648, 57 L. Ed. 1125, by the Supreme Court of the United States, it would have constituted part of the instrumentalities or appliances devoted to or used in interstate commerce. I cannot yield assent to the doctrine, however, that any instrumentality or ■appliance which is merely intended to be used in interstate ■commerce at some future time can, during the process of ■construction, either in fact or in law, be said to form a part of such commerce, or that such instrumentality or appliance ■can, within the purview of the federal statute, be held to be a part of, or used in connection with, interstate commerce. 'That it was intended to exclude all such instrumentalities and appliances is, in my judgment, clearly stated by Mr. Justice Van Devanter in the Pedersen Case supra, in the following words:
“Of course we are not here concerned with the construction of works, bridges, engines, or cars which have not as yet become instrumentalities in such commerce, but only with the worlc of maintaining them in proper condition after they have become such instrumentalities and during their use as such.” (Italics mine).
In another portion of the opinion the Justice was careful to state that the bridge which was being repaired or reconstructed was “being regularly used in both interstate and intrastate commerce” at the time of the accident.
*183In the case at bar it must be, and in fact is, conceded that the part of the block system on which the deceased was employed on the day of the accident never had been used for any purpose, and had not yet progressed sufficiently in its construction so that it could be used for the purpose for which it was intended. It is true that portions of the system had been completed and were in use both to the east and to the west of the portion which was being constructed, but the latter portion had not, and could not have been, used. I concede that, under the ruling of the Pedersen Case, supra, if the block signal system had been used at any time before the accident and it required alteration or repair, and the deceased had been injured while he was in some way employed in that work, he necessarily would have been deemed to have been employed in interstate commerce. Such, however, is not the case here; and this case, in my judgment, falls clearly within the exception — if I may so designate it — pointed out by Mr. Justice Van Devanter as contained in the quotation I have made from him above. If it can be said that under the undisputed facts of this case the deceased was employed in interstate commerce within the purview of the federal statute, then I can conceive of no case where a person is injured.while engaged upon an instrumentality or appliance which is intended to be used in interstate commerce, or which is intended to be made a part of an instrumentality which is in fact used in such commerce, where we would not be required to hold that such person was, as a matter of law, employed in interstate commerce. íf it once be held that an instrumentality or appliance which it is intended shall be used in interstate commerce is, as a matter of law, already a part of such commerce, then the scope of the statute must, in my judgment, be extended far beyond both its present language and spirit, and far beyond anything that is said in the Pedersen Case, supra.
As I understand Mr. Justice Straup, his conclusion is based entirely upon the theory that the block signal system on which the deceased was working on the day of the accident both in fact and in law constituted a part of the interstate *184•commerce in which respondent was engaged. This conclu- -- sion, moreover, is based upon the test laid down in the Peder-sen Case, supra, which is stated in the following words:
“The true test always is: Is the work in question a part of : the interstate commerce in which the carrier is engaged?”
It is assumed that, because the block signal system in ■question, when in use, is, at intervals, in some way, physically connected with the track for the purpose of operating the trains therefore it is a part of the track, and, that being so, it is used in connection with interstate commerce so as to make it a part thereof. This reasoning seems to me to be ■fallacious. The block signal system is certainly not a part of "the track in the sense that it makes the track as such stronger •or better. True, when in use, the system, at intervals, is physically connected with the track, but that is so only for the purpose of convenience and safety in operating the trains that pass over the track from time to time. A hand -car or any other car for that matter, when in use, is also in physical contact with the track, but I think no one would, for that reason, contend that they are, or that either is, a part of the track. A switch bar, when in use, is physically ■ attached to the rail, but would any one contend that an employee who is making a new switch bar is employed in interstate commerce, although such switch bar is intended to be placed in use at some future time ? But, as I understand the ■-evidence, .the block signal system was not attached to the track at the place where the deceased was working on the •day of the accident. As I read the record, the deceased, with another employee was engaged in marking out the places where the holes were to be dug in which the poles were to be placed •on which the wires were to be strung, which wires were to be connected with the track, and by means of which the signals were to be automatically operated. These poles were no more a part of the track at the time of the accident than are telegraph poles that are being placed in the ground along the track before the telegraph wires are placed thereon. *185Would anyone seriously contend that, because a telegraph line was intended to be used in connection with the operation of interstate trains, for that reason an employee, who is engaged in indicating where the holes in which the poles were-to be placed should be dug, is engaged in interstate commerce ? No doubt all of the things I have enumerated, when once in use, may be so connected with the operation of the railroad as to constitute them a part of it, and thus be devoted to the furtherance of interstate commerce. As I read the test laid down in the Pedersen Case, it is therein clearly implied that an instrumentality or appliance in order to bring it within the federal statute, must, at the time of the injury, be used in interstate commerce or must at some prior-time, have been so used, and if at the time it was not in actual use it nevertheless was being altered or repaired for further use in such commerce. I think no case has gone beyond this.
In my judgment the ruling of the district court that the deceased was not employed in interstate commerce was clearly right.
In view of the facts, I concur in the conclusions reached upon the other features of the case by Mr. Justice Straup.